      Case 4:20-cv-01384-HSG Document 32 Filed 08/28/20 Page 1 of 4




     Nicholas J. Neidzwski, CSB #273020
1
     nick@boatlaw.com
2    ANDERSON CAREY WILLIAMS & NEIDZWSKI
     21 Bellwether Way, Suite 104
3    Bellingham, Washington 98225
     Telephone: 360-671-6711
4
     Facsimile: 360-647-2943
5
     Attorneys for Claimant/Respondent
     GILBERTO SANTIAGO OTANEZ,
6    Personal Representative of the Estate of
     ARNULFO SANTIAGO SOLIS
7

8                          UNITED STATES DISTRICT COURT
9
                        NORTHERN DISTRICT OF CALIFORNIA
10
                                  (OAKLAND DIVISION)
11

12
                                                 CASE NO.: 4:20-CV-01384-HSG
     IN THE MATTER OF THE COMPLAINT
13
     OF ROBERT E. KELLEY AND
14   RICHARD E. KELLEY, SUCCESSOR                JOINT STIPULATION AND
     CO-TRUSTEES AND BENEFICIARIES               [PROPOSED] ORDER TO STAY
15   OF THE EUGENE M. KELLEY AND                 LIMITATION ACTION AND TO
     VERNA L. KELLEY REVOCABLE                   LIFT INJUNCTION
16   LIVING TRUST, AS OWNERS AND/OR
17
     OPERATORS OF THE VESSEL F/V
     MISS HAILEE, OFFICIAL NUMBER
18   524780, FOR EXONERATION FROM
     AND/OR LIMITATION OF LIABILITY
19

20

21          Claimant/Respondent, Mr. Gilberto Santiago Otanez, personal
22
     representative of the Estate of ARNULFO SANTIAGO SOLIS (hereinafter
23
     “Claimant”), by and through Claimant’s undersigned counsel, and Limitation
24
     Plaintiffs Robert E. Kelley and Richard E. Kelley, Successor Co-Trustees and
25   JOINT STIPULATION AND [PROPOSED] ORDER                   ANDERSON CAREY
     TO STAY LIMITATION ACTION AND TO LIFT                  WILLIAMS & NEIDZWSKI
                                                              21 Bellwether Way, Suite 104
     INJUNCTION                                              Bellingham, Washington 98225
     CASE NO.: 4:20-CV-01384-HSG                          (360) 671-6711 - Fax (360) 647-2943


     PAGE - 1
      Case 4:20-cv-01384-HSG Document 32 Filed 08/28/20 Page 2 of 4




     Beneficiaries of the Eugene M. Kelley and Verna L. Kelley Revocable Living
1

2    Trust (“Limitation Plaintiffs”), by and through Limitation Plaintiffs’ undersigned

3    counsel, hereby file the following joint stipulation regarding the above entitled
4
     case (hereafter the “Limitation Action”) and Claimant’s separate action, Gilberto
5
     Santiago Otanez, Personal Representative of the Estate of Arnulfo Santiago Solis
6
     v. Richard E. Kelley, et al., Case 4:20-cv-04424-DMR (N.D. Cal.) (hereinafter
7
     “Personal Injury Tort Case Action”).
8

9           Provided that this Court lifts its Injunction of May 12, 2020 (Docket No. 17)

10   and stays this Limitation Action to permit Claimant to proceed against Limitation
11
     Plaintiffs in the Personal Injury Tort Case Action, Claimant and Limitation
12
     Plaintiffs stipulate and agree as follows:
13
            1.       That Limitation Plaintiffs have the right to litigate the issue of
14

15
     whether they are entitled to limit their liability under the provisions of the

16   Limitation of Liability Act, 46 U.S.C. § 30505 et seq., in this Court, and that this
17   Court has exclusive jurisdiction to determine this issue.
18
            2.       That Limitation Plaintiffs have the right to have this Court determine
19
     the value of the limitation fund and the combined value of the vessel, the MISS
20
     HAILEE, and its cargo, and that this Court has exclusive jurisdiction to determine
21

22   these issues.

23          3.       That Claimant will not seek a determination of the issues set forth in
24
     paragraphs (1) and (2) above in any state court or any forum other than in the
25   JOINT STIPULATION AND [PROPOSED] ORDER                        ANDERSON CAREY
     TO STAY LIMITATION ACTION AND TO LIFT                       WILLIAMS & NEIDZWSKI
                                                                  21 Bellwether Way, Suite 104
     INJUNCTION                                                  Bellingham, Washington 98225
     CASE NO.: 4:20-CV-01384-HSG                              (360) 671-6711 - Fax (360) 647-2943


     PAGE - 2
      Case 4:20-cv-01384-HSG Document 32 Filed 08/28/20 Page 3 of 4




     Limitation Action, and consents to waive the right to claim res judicata or issue
1

2    preclusion effect the decisions, rulings or judgements of any other court might have

3    on those issues; and
4
            4.     That Claimant will not seek to enforce any judgment rendered in any
5
     forum outside of this limitation proceeding against Limitation Plaintiffs that would
6
     expose Limitation Plaintiffs to liability in excess of the limitation fund, unless and
7
     until this Court denies Limitation Plaintiffs’ right to limit liability. If this Court
8

9    grants Limitations Plaintiffs’ request for limitation the Claimant will not seek to

10   enforce any judgment that would require Limitation Plaintiffs to pay damages in
11
     excess of the limitation fund.
12
            DATED this 25th day of August 2020.
13

14
                                 ANDERSON CAREY WILLIAMS & NEIDZWSKI
15
                                 ___/s/ Nicholas J. Neidzwski_____________
16                               Nicholas Neidzwski, CSB #273020
                                 21 Bellwether Way, Suite 104
17                               Bellingham, WA 98225
                                 Telephone: 360-671-6711
18
                                 Fax: 360-647-2943
19                               E-mail: nick@boatlaw.com
                                 Attorneys for Claimant/Respondent
20                               GILBERTO SANTIAGO OTANEZ,
                                 Personal Representative of the Estate of
21
                                 ARNULFO SANTIAGO SOLIS
22

23

24

25   JOINT STIPULATION AND [PROPOSED] ORDER                      ANDERSON CAREY
     TO STAY LIMITATION ACTION AND TO LIFT                     WILLIAMS & NEIDZWSKI
                                                                 21 Bellwether Way, Suite 104
     INJUNCTION                                                 Bellingham, Washington 98225
     CASE NO.: 4:20-CV-01384-HSG                             (360) 671-6711 - Fax (360) 647-2943


     PAGE - 3
       Case 4:20-cv-01384-HSG Document 32 Filed 08/28/20 Page 4 of 4




1
                                    HOLMES WEDDLE & BARCOTT, P.C.
2
                                    _/s/ Michael A. Barcott______________
3                                   Michael A. Barcott, CSB #73681
                                    3101 Western Ave., Suite 500
4
                                    Seattle, Washington 98121
5
                                    Telephone: 206-292-8008
                                    Fax: 206-340-0289
6                                   E-mail: mbarcott@hwb-law.com
                                    Attorneys for Limitation Plaintiffs
7                                   Robert E. Kelley and Richard E. Kelley, Successor Co-
                                    Trustees and Beneficiaries of the Eugene M. Kelley and
8
                                    Verna L. Kelley Revocable Living Trust
9

10

11
                                      [PROPOSED] ORDER
12

13          Pursuant to the foregoing Joint Stipulation, IT IS SO ORDERED that the

14   above entitled case, In The Matter Of The Complaint Of Robert E. Kelley, et al.,
15   Case No. 20-cv-01384-HSG (“Limitation Action”), is stayed and the Injunction in
16
     this Limitation Action of May 12, 2020 (Docket No. 17) is lifted. The Limitation
17
     Action will remain stayed until one party requests otherwise. The Court further
18
     directs the parties to submit a joint status report every six months, or within 14 days of a
19   decision or other resolution of claimant’s separate action, Gilberto Santiago Otanez,
     Personal  Representative of the Estate
     Dated: ______________                    of Arnulfo Santiago Solis v. Richard E. Kelley,
                                       _____________________________________________
20
     Case 4:20-cv-04424-DMR (N.D. Cal.). HAYWOOD S. GILLIAM, JR.
21                                               United States District Judge
     Dated: 8/28/2020                                  _______________________________
22
                                                       Hon. Haywood S. Gilliam, Jr.
23                                                     United States District Judge

24

25   JOINT STIPULATION AND [PROPOSED] ORDER                           ANDERSON CAREY
     TO STAY LIMITATION ACTION AND TO LIFT                          WILLIAMS & NEIDZWSKI
                                                                      21 Bellwether Way, Suite 104
     INJUNCTION                                                      Bellingham, Washington 98225
     CASE NO.: 4:20-CV-01384-HSG                                  (360) 671-6711 - Fax (360) 647-2943


     PAGE - 4
